FILED
                           NOT FOR PUBLICATION                              DEC 20 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30189

              Plaintiff-Appellee,                D.C. No. 1:13-cr-00053-AA

 v.
                                                 MEMORANDUM*
STEVEN METHENY,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, WARDLAW, and FISHER, Circuit Judges.

      Steven Metheny appeals from the district court’s judgment and challenges

the 151-month sentence imposed following his guilty-plea conviction for

conspiracy to commit mail and wire fraud, in violation of 18 U.S.C. §§ 1341, 1343,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 1349; and making a false statement, in violation of 18 U.S.C. § 1001. We

dismiss.

      The government contends that this appeal is barred by the appeal waiver

contained in the parties’ plea agreement. Metheny argues that the waiver is

unenforceable because the government breached the plea agreement by advocating

for an aggravating role adjustment under U.S.S.G. § 3B1.1(c). Reviewing de novo,

see United States v. Bibler, 495 F.3d 621, 623 (9th Cir. 2007), we dismiss. The

plea agreement was silent regarding role enhancement and contained an integration

clause expressly disclaiming any promises not set forth in the agreement.

Accordingly, we conclude that the government did not breach the plea agreement

and that the appeal waiver bars Metheny’s appeal.

      DISMISSED.




                                         2                                    15-30189